Citation Nr: 1703676	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  06-10 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a right great toe injury.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

4.  Entitlement to increases in the (10 percent prior to March 28, 2007 and 20 percent from that date) ratings assigned for right lower extremity peripheral neuropathy.

5.  Entitlement to increases in the (10 percent prior to March 28, 2007 and 20 percent from that date) ratings assigned for left lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to May 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 1994 and December 2005 rating decisions by the Waco, Texas RO.  In December 2008 and March 2011, the Board remanded the matters for additional development.

In August 2016, the Board remanded the matters once more pursuant to the Veteran's request for a hearing before the Board.  Two letters in November 2016 notified him that he was scheduled for a videoconference hearing on December 12, 2016; the letters were not returned as undeliverable.  A statement dated December 7, 2016 (received by VA on December 16, 2016) indicated that the Veteran would attend the hearing as scheduled.  However, he failed to appear for the hearing.

The claim of service connection for bilateral hearing loss and the matters of the ratings assigned for diabetes mellitus and peripheral neuropathy of the lower extremities are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

An injury to the right great toe in service is not shown; residuals of such injury were not manifested in service; and any current right great toe disability is not shown to be related to the Veteran's service, to include as due to injury therein.  



CONCLUSION OF LAW

Service connection for residuals of a right great toe injury is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by correspondence in December 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been obtained.  In determining whether the duty to assist requires that a medical opinion be sought with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence that an event, injury, or disease occurred in service, or that certain diseases were manifested during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The U.S. Court of Appeals for Veterans Claims (Court) has held that the third factor listed is a low threshold requirement.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding residuals of a right great toe injury, the low threshold standard endorsed by the Court in McLendon is not met as there is no evidence suggesting that any such disability may be related to the Veteran's service.  Therefore, a VA examination to secure a nexus opinion is not necessary.  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disease first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Veteran contends that he has residuals of a right great toenail injury he sustained in service.  His STRs are silent for any complaint, finding, treatment, or diagnosis regarding the right great toe.  On May 1971 service separation examination, his feet were normal on clinical evaluation.

Medical evidence in the record shows that in December 1991, a car crashed through the wall of the Veteran's home and knocked him off the couch.  Multiple lower extremity lacerations and soft tissue trauma were diagnosed; the injuries included a one-inch laceration of the right great toe.

On March 1994 VA examination, the Veteran reported that while he was in Vietnam, he dropped a heavy object on his right large toenail and blood collected under it and it became extremely sensitive; he eventually went to sick call and the big toenail was removed.  He reported that since then, he has had problems with the toenail in that it becomes ingrown from time to time.  Examination of the right foot revealed the toenail to be slightly discolored and encroaching on the right circumference of the toenail.  The diagnoses included history of trauma to the right large toenail resulting in removal of the toenail and eventual ingrown toenail syndrome.

A July 1995 podiatry treatment letter states that the Veteran was initially seen in May 1995 with a complaint of painful ingrown right hallux nail.  Clinical evaluation revealed an encurvated thickened hallux nail with ridges which is usually indicative of trauma.  The Veteran reported a field surgical procedure performed in 1970, to which the podiatrist stated that the nail matrix was not destroyed and the nail was allowed to return.  The podiatrist stated that when that situation occurs, the nail will always become more ingrown.  The podiatrist stated that this history necessitated surgical intervention to relieve the pressure from the medial and lateral margins of the right hallux.  A permanent matrixectomy was performed in June 1995.  Four weeks later, the Veteran was doing fine; he was wearing closed shoes and had resumed a normal lifestyle.

A right great toe injury in service is not shown, and the disability alleged to be a residual of such injury was not manifested in service or clinically noted postservice prior to 1991.  Service connection for residuals of an injury to the right great toe on the basis that such disability became manifest in service and persisted is not warranted.  

Regarding whether the evidence otherwise shows that any current right great toe pathology is related to an injury in service, the Board finds that the service and postservice evaluation/treatment records, overall, provide evidence against the Veteran's claim.  Particularly noteworthy is that the earliest postservice notation of a right great toe injury in the record regarding indicates that that he sustained a laceration injury of the right great toe in December 1991, some twenty years after service.  His first documented report of a right great toe injury occurring in service was several years later, in 1994.  In other words, the more contemporaneous (and by virtue of being more contemporaneous and the clinical setting more probative) evidence attributes current right great toe pathology to an injury many years after service.

Regarding the Veteran's accounts of problems with recurring ingrown toenail since an injury in service, the record does not show such problems prior to the intercurrent postservice injury documented in the record.  The Board finds the Veteran's accounts of a right great toe injury in service less than credible.  A 1995 podiatry record that suggests the Veteran's current right great toe problems are related to injury in service relies on his history, and does not acknowledge the intercurrent postservice injury; therefore it is premised on an inaccurate factual background and lacks probative value.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for residuals of a right great toe injury.  Accordingly, the appeal in the matter must be denied.


ORDER

Service connection for residuals of a right great toe injury is denied.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims remaining on appeal.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  

Regarding service connection for bilateral hearing loss, the December 2012 VA examiner, in an April 2015 addendum opinion, noted the Veteran's reports of a long history of occupational noise exposure after service.  The examiner opined that it is possible hearing loss occurred subsequent to the Veteran's separation from service.  The Board finds that the wording of this opinion creates an inference that it is equally possible the hearing loss is due to noise exposure in service.  The examination/opinion offered is therefore inadequate for rating purposes, and a remand for corrective action is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination or opinion that is adequate for rating purposes).  

The Veteran contends that his diabetes mellitus and peripheral neuropathy of the lower extremities have worsened since the most recent (December 2012) VA examination.  Records of VA treatment subsequent to that examination appear to support this contention.  A new examination is appropriate when there is an assertion of an increase in severity since the last examination.  The Veteran alleges that the current ratings do not reflect his current symptoms and related impairment of these disabilities.  Contemporaneous examinations to assess the current severity of the disabilities are necessary.

Additionally, updated records of any VA evaluations or treatment the Veteran may have received for the disabilities remaining at issue are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete outstanding clinical records of all VA evaluations and treatment the Veteran has received for his diabetes mellitus and peripheral neuropathy of the lower extremities.  The AOJ should review the records received, and arrange for any further development suggested by the information therein. 

2.  The AOJ should then arrange for the Veteran to be examined by an otologist or audiologist to determine the likely etiology of his bilateral hearing loss disability (specifically whether it is related to/was incurred in his service).  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination/interview of the Veteran, the examiner must offer an opinion that responds to the following: 

Please identify the likely etiology for the Veteran's hearing loss disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to his acknowledged exposure to noise trauma in service (in his MOS as an electrical generator operator)?  

The examiner must explain the rationale for the opinion in detail; if the Veteran's hearing loss is determined to be unrelated to service, the provider should identify the etiology for the hearing loss considered more likely (and explain why that is so).

3.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician (or physicians) to ascertain the current severity of his diabetes mellitus and peripheral neuropathies of the lower extremities.  The Veteran's entire record should be reviewed by the examiner in connection with the examination.  Based on review of the record and examination of the Veteran, the examiner should describe all symptoms of, and impairment due to, the diabetes and peripheral neuropathies of the lower extremities in detail.  The examiner(s) must include rationale with all opinions.

4.  Thereafter, the AOJ should review the record and readjudicate the remaining claims.  If any is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


